Illinois Official Reports

                                        Appellate Court



                             People v. Guzman, 2014 IL App (3d) 090464



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      JORGE A. GUZMAN, Defendant-Appellant.



District & No.               Third District
                             Docket Nos. 3-09-0464, 3-10-0802 cons.



Opinion filed                January 23, 2014
Rehearing allowed            March 5, 2014
Opinion filed                December 11, 2014



Held                      The order denying defendant’s motion to withdraw his guilty plea was
(Note: This      syllabus reversed and the cause was remanded for further proceedings.
constitutes no part of the
opinion of the court but
has been prepared by the
Reporter of Decisions
for the convenience of
the reader.)



Decision Under               Appeal from the Circuit Court of Will County, No. 08-CF-2481; the
Review                       Hon. Richard C. Schoenstedt, Judge, presiding.



Judgment                     No. 3-09-0464, Affirmed.
                             No. 3-10-0802, Reversed and remanded.
     Counsel on               Andrew J. Boyd, of State Appellate Defender’s Office, of Ottawa, for
     Appeal                   appellant.

                              James Glasgow, State’s Attorney, of Joliet (Thomas D. Arado, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    PRESIDING JUSTICE LYTTON delivered the judgment of the court,
                              with opinion.
                              Justice McDade specially concurred, with opinion.
                              Justice Holdridge concurred in part and dissented in part, with
                              opinion.

                                               OPINION

¶1         Defendant Jorge Guzman was indicted for the offense of aggravated possession of stolen
       firearms (720 ILCS 5/16-16.1(a)(1) (West 2008)) and entered a negotiated guilty plea. On
       appeal, defendant argues that the trial court erred in denying his motion to withdraw his guilty
       plea because he was not informed by the trial court or trial counsel of potential immigration
       consequences of his conviction (No. 3-09-0464). He also appeals from the dismissal of his
       postconviction petition, claiming that we should remand for further proceedings because
       postconviction counsel failed to include timely allegations that defendant would not have pled
       guilty if he had been properly informed of the immigration consequences (No. 3-10-0802). We
       affirm the order denying defendant’s motion to withdraw his plea in appeal No. 3-09-0464. We
       reverse the order dismissing defendant’s postconviction petition and remand for further second
       stage proceedings in appeal No. 3-10-0802.
¶2         At the plea hearing, the State provided a factual basis in which it was shown that defendant
       was in possession of stolen firearms. The trial court then asked defendant, “[I]s that what
       happened?” Defendant responded, “[N]ot really.” The court recessed to allow defendant to talk
       to counsel. When the hearing continued, the court asked if defendant agreed to the provided
       factual basis. Defendant said that he did and that he was mistaken in his earlier answer. The
       court accepted defendant=s plea.
¶3         The case then proceeded directly to sentencing. Prior to rendering the sentence, the trial
       court asked defendant if he was a United States citizen, and defendant stated that he was a
       resident. Specifically, the following discussion took place:
                    “THE COURT: Is he a U.S. citizen?
                    DEFENDANT: Yes, sir.
                    THE COURT: You are?
                    DEFENDANT: I’m sorry. I’m a permanent legal resident.”
¶4         The court sentenced defendant to four years’ imprisonment with the recommendation that
       he be placed in the impact incarceration program.


                                                  -2-
¶5       On March 6, 2009, defendant filed a motion to withdraw his guilty plea. The written
     motion contained no arguments in support of his request. At the hearing, counsel argued that
     defendant=s guilty plea was involuntary because the trial court failed to admonish him under
     section 113-8 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/113-8 (West
     2008)) of the legal immigration consequences he faced if he pled guilty:
                 “MS. TISDALE [defense counsel]: *** [T]he language of 725 ILCS 5/113-A [sic],
             is that if you are not a citizen of the United state, [sic] you’re hereby advised that
             the–that conviction of the offense for which you have been charged may have the
             consequences of deportation, exclusion from admission to the United States, [Y]our
             Honor. And that admonishment was not given to Mr. Guzman.
                 Your Honor, it’s [Y]our Honor’s discretion as to whether he should be allowed to
             withdraw his plea of guilty or not. And seeing as though both of the cases that have
             been presented to [Y]our Honor, it isn’t clear as to what the interpretation of that statute
             actually is. One case thinks it’s instructionary, and another case thinks it’s mandatory.
                 I would ask that Mr. Guzman be allowed to withdraw his plea of guilty.”
     The court denied defendant’s motion after finding that the admonishments were directory, not
     mandatory. Defendant filed a notice of appeal from that order on June 11, 2009 (No.
     3-09-0464).
¶6       On appeal, defendant argued that the trial court erred in failing to inform him of the
     possible immigration consequences of his guilty plea under section 113-8 of the Code (725
     ILCS 5/113-8 (West 2008)) and that trial counsel was ineffective for the failing to inform him
     of those same consequences. On December 20, 2011, we reversed the trial court’s decision as
     to the constitutional argument and found that trial court’s failure to inform defendant as to the
     immigration consequences of his plea rendered his plea involuntary in light of Padilla v.
     Kentucky, 559 U.S. 356 (2010). People v. Guzman, 2011 IL App (3d) 090464 (withdrawn Nov.
     27, 2012).
¶7       Meanwhile, on July 12, 2010, defendant, through private counsel, filed a petition to vacate
     the judgment of conviction pursuant to section 2-1401 of the Code of Civil Procedure (735
     ILCS 5/2-1401(a) (West 2010)). That petition alleged that neither the trial court nor trial
     counsel advised defendant as to the potential deportation consequences of his plea and that
     removal proceedings against defendant had been initiated as a result of his plea. The petition
     further claimed that trial counsel’s failure to advise defendant of the immigration
     consequences of the guilty plea constituted ineffective assistance of counsel.
¶8       The trial court dismissed the petition, noting that claims of ineffective assistance of counsel
     are not cognizable in section 2-1401 petitions. The court granted counsel leave to file a
     postconviction petition.
¶9       That same day, counsel filed a petition for postconviction relief, alleging that (1) neither
     the trial court nor trial counsel informed defendant of the immigration consequences of his
     plea, (2) removal proceedings against defendant had begun as a result of the plea, (3) trial
     counsel’s failure to advise defendant of the immigration consequences constituted ineffective
     assistance of trial counsel, and (4) defendant therefore did not enter his plea knowingly or
     voluntarily. The State filed a motion to dismiss claiming, among other things, that the petition
     lacked the necessary evidentiary affidavits in support of defendant’s claims.



                                                  -3-
¶ 10        At the second-stage hearing on October 7, 2010, defense counsel presented the court with
       an affidavit from defendant stating that the statements in the petition were true and accurate
       and that neither the trial court nor defendant’s attorney advised defendant that he might be
       deported if he pled guilty to the felony charge. The trial court denied the petition, finding that
       there was no evidence in the record that defendant would have gone to trial had he been
       informed of the potential immigration consequences of his plea. Defendant filed a notice of
       appeal from that order on October 8, 2010 (No. 3-10-0802).
¶ 11        On October 21, 2010, defense counsel submitted an amended postconviction petition. The
       amended petition included another affidavit stating that if defendant had been informed of the
       immigration consequences of his plea, he would not have pled guilty. The affidavit was signed
       by defendant but was not notarized. No further proceedings were conducted by the trial court.
¶ 12        On March 28, 2012, the Illinois Supreme Court allowed the State’s petition for leave to
       appeal in case No. 3-09-0464. People v. Guzman, No. 113730 (Mar. 28, 2012). In defendant’s
       supreme court brief, he admitted that the record in case No. 3-09-0464 was silent as to whether
       trial counsel actually discussed the potential immigration consequences of a guilty plea with
       him. Defendant therefore stated that he would not pursue the ineffective assistance claim on
       direct appeal. However, defendant noted that he had filed a postconviction petition arguing that
       trial counsel was ineffective and that the matter was currently on appeal before the appellate
       court.
¶ 13        The supreme court remanded the case and directed us to consider whether the trial court’s
       failure to admonish defendant pursuant to section 113-8 of the Code should result in the
       defendant being allowed to withdraw his guilty plea. People v. Guzman, No. 113730 (Ill. Oct.
       17, 2012) (supervisory order). In its supervisory order, the court also stated that “[t]he
       appellate court may, in its discretion, choose to consolidate this appeal on remand with the
       defendant’s appeal of the dismissal of [his] postconviction petition, currently pending in the
       Appellate Court as People v. Guzman, No. 3-10-0802.” On the supreme court’s advice, we
       consolidated appeal Nos. 3-09-0464 and 3-10-0802 and set a schedule for supplemental
       briefing by the parties. We also entered a minute order withdrawing our original opinion.
¶ 14        On January 23, 2014, we issued an opinion granting defendant relief on direct appeal based
       on his ineffective assistance of trial counsel claim. We dismissed the appeal in No. 3-10-0802,
       concluding that the postconviction issue was moot. People v. Guzman, 2014 IL App (3d)
       090464, ¶ 37. Justice Holdridge specially concurred and discussed the merits of defendant’s
       postconviction appeal. Id. ¶¶ 49-56 (Holdridge, J., specially concurring). In response, the State
       filed a petition for rehearing, asserting that this court should address the ineffective assistance
       of trial counsel claim in the postconviction appeal rather than on direct appeal because
       defendant conceded in his supreme court brief that the issue “is based on matters outside the
       record, and is therefore more properly raised in a post-conviction petition.” We granted
       rehearing on March 3, 2014.
¶ 15        On appeal from case No. 3-09-0464, defendant now contends that (1) his motion to
       withdraw his guilty plea should have been granted because the trial court failed to admonish
       him of the possible immigration consequences of his guilty plea pursuant to section 113-8 of
       the Code, and (2) the trial court’s failure prejudiced defendant where the court was aware that
       defendant was not a United States citizen and was subject to deportation following entry of the
       plea. On appeal in case No. 3-10-0802, defendant argues that postconviction counsel’s
       assistance was unreasonable because counsel failed to submit an affidavit in the initial petition

                                                    -4-
       stating that defendant would not have pled guilty if he had been informed of the immigration
       consequences of his plea. He also claims that postconviction counsel was ineffective because
       he never argued that there was a viable defense, failed to move to file a successive petition and
       failed to withdraw the notice of appeal filed on October 8, 2010.

¶ 16                                        APPEAL NO. 3-09-0464
¶ 17                                            Guilty Plea Appeal
¶ 18                              Failure to Admonish Under Section 113-8
¶ 19       A trial court’s decision on a motion to withdraw a guilty plea is reviewed under the abuse
       of discretion standard. People v. Pullen, 192 Ill. 2d 36, 39-40 (2000). Defendant first argues
       that the trial court’s failure to advise him in accordance with section 113-8 of the Code,
       concerning the potential effect of a guilty plea and conviction, renders his guilty plea
       involuntary.
¶ 20       Section 113-8 provides:
                     “Before the acceptance of a plea of guilty, guilty but mentally ill, or nolo
                contendere to a misdemeanor or felony offense, the court shall give the following
                advisement to the defendant in open court:
                     ‘If you are not a citizen of the United States, you are hereby advised that conviction
                of the offense for which you have been charged may have the consequences of
                deportation, exclusion from admission to the United States, or denial of naturalization
                under the laws of the United States.’ ” 725 ILCS 5/113-8 (West 2008).
¶ 21       Here, the trial court found the above admonishments to be directory, as opposed to
       mandatory. Our supreme court addressed this question in People v. Delvillar, 235 Ill. 2d 507
       (2009). Specifically, the court stated that immigration consequences are collateral
       consequences. As such, the failure to admonish a defendant of potential immigration
       consequences does not affect the voluntariness of the plea. Delvillar, 235 Ill. 2d at 521-22.
¶ 22       At the hearing on defendant’s motion to withdraw his plea, defendant’s sole basis for
       requesting relief was grounded in the incorrect belief that the section 113-8 admonishments
       were mandatory. Defense counsel argued that the language of section 113-8 advised that a
       defendant should be admonished as to the consequences of deportation. However, counsel
       acknowledged that it was within the court’s discretion as to whether defendant should be
       allowed to withdraw his plea. Under the circumstances, the trial court was simply left to decide
       whether the section 113-8 admonishments were mandatory.1 Because the trial court’s failure
       to admonish defendant of potential immigration consequences under section 113-8 does not by
       itself call into question the constitutional voluntariness of the guilty plea (Delvillar, 235 Ill. 2d
       at 521-22), we will not disturb the court’s decision denying defendant’s motion to withdraw his
       plea (Pullen, 192 Ill. 2d at 39-40).
¶ 23       Alternatively, defendant argues that we should reverse the trial court’s denial of his motion
       to withdraw his plea on the ground that he suffered prejudice as a result of the trial court’s
       failure to admonish him as to potential immigration consequences.


           1
           Ultimately, the trial court correctly determined that the admonishments were merely directory. See
       Delvillar, 235 Ill. 2d at 521-22.

                                                     -5-
¶ 24       In Delvillar, our supreme court determined that a trial court’s failure to admonish a
       defendant pursuant to section 113-8 requires reversal where “real justice has been denied or if
       the defendant has been prejudiced by the inadequate admonishment.” Delvillar, 235 Ill. 2d at
       522. The court noted that a defendant could show prejudice by demonstrating that (1) he was
       subject to potential immigration penalties, or (2) that he would have pleaded not guilty had he
       been admonished of those potential consequences. Specifically, the court stated:
                   “Again, it is defendant who must demonstrate that he has been prejudiced by the
               improper admonishment. [Citation.] In this case defendant has not done so. In his
               motion to withdraw his guilty plea and at argument on the motion, defendant failed to
               demonstrate that he was subject to any potential immigration penalties or that he would
               have pleaded not guilty had he been admonished of those potential consequences. After
               having answered ‘yes’ to the question whether he was a United States citizen in a
               previous hearing, defendant made no attempt to prove his resident alien status to the
               court in the subsequent hearing on his motion.” Delvillar, 235 Ill. 2d at 522.
¶ 25       The Delvillar case was pending before the supreme court at the time defendant’s motion
       was heard in the trial court. The record reveals, however, that defendant failed to show, in his
       motion or argument, that any of those consequences discussed in Delvillar have been or would
       be applied to him. For example, defendant’s motion simply stated that “[d]efendant wishes to
       withdraw his guilty plea.” It fails to offer any basis why he should be allowed to do so.
       Nowhere in the motion does defendant state that he was subject to potential immigration
       penalties or that he would not have pled guilty if the court had properly admonished him of the
       immigration consequences. In addition, hearings were held on May 21, 2009, and June 11,
       2009. At no time during those proceedings did defense counsel inform the trial court that
       defendant was actually subject to any potential immigration penalties. Since we must assess
       the motion as presented to the trial court, we find no abuse of discretion in the court’s denial of
       defendant’s motion to withdraw the plea. See People v. Smith, 253 Ill. App. 3d 948 (1993).

¶ 26                                     APPEAL NO. 3-10-0802
¶ 27                                       Postconviction Appeal
¶ 28                 Prejudice Resulting From Trial Counsel’s Ineffective Assistance
¶ 29       In his postconviction appeal, defendant argues that postconviction counsel was ineffective
       by failing to properly present his claim for ineffective assistance of trial counsel. Among other
       things, defendant asserts that postconviction counsel failed to include allegations in the initial
       postconviction petition that defendant would not have pled guilty if he had been properly
       informed of potential immigration consequences.
¶ 30       The right to postconviction counsel is derived from the Post-Conviction Hearing Act (Act)
       (725 ILCS 5/122-1 et seq. (West 2010)). Thus, the petitioner is only entitled to the level of
       assistance provided for by the Act, that is, a reasonable level of assistance. People v. Suarez,
       224 Ill. 2d 37 (2007). The reasonable assistance that postconviction counsel is required to
       provide is outlined in Rule 651(c), which states that counsel must (1) consult with the
       defendant to ascertain his contentions of constitutional deprivations, (2) examine the record of
       the trial proceedings, and (3) make any amendments to the petition necessary to adequately
       present the defendant’s contentions. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013); People v. Milam,
       2012 IL App (1st) 100832, ¶ 28. Under Rule 651(c), there is no requirement that


                                                    -6-
       postconviction counsel must amend a defendant’s pro se petition or scour the record to
       uncover claims that were not raised by the defendant. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013).
       However, Rule 651(c) requires that postconviction counsel must make any amendments to the
       petition necessary to adequately present the defendant’s contentions. Id. In other words,
       postconviction counsel must shape the defendant’s claims into appropriate legal form. Milam,
       2012 IL App (1st) 100832, ¶ 33.
¶ 31       When a petitioner is denied reasonable assistance of counsel, it is nearly impossible to
       determine if the petitioner’s postconviction claims have merit. See People v. Turner, 187 Ill.
2d 406, 415 (1999); People v. Shortridge, 2012 IL App (4th) 100663, ¶ 16. Thus, if a trial court
       dismisses a postconviction petition and the appellate court determines that the petitioner was
       denied reasonable assistance of counsel, the proper remedy is to reverse the trial court’s
       dismissal of the petition and remand for further proceedings. See Turner, 187 Ill. 2d at 416-17;
       Shortridge, 2012 IL App (4th) 100663, ¶ 16.
¶ 32       To succeed on an ineffective assistance of trial counsel claim, postconviction counsel must
       demonstrate that trial counsel’s performance was deficient and that the defendant suffered
       prejudice as a result of counsel’s unprofessional conduct. Strickland v. Washington, 466 U.S.
668 (1984). Where deportation is a clear consequence, a criminal defense attorney is required
       to advise his or her client that the pending charges may carry a risk of adverse immigration
       consequences. Padilla, 559 U.S. at 371. “It is quintessentially the duty of counsel to provide
       her client with available advice about an issue like deportation and the failure to do so ‘clearly
       satisfies the first prong of the Strickland analysis.’ ” Id. (quoting Hill v. Lockhart, 474 U.S. 52,
       62 (1985) (White, J., concurring in the judgment, joined by Stevens, J.)).
¶ 33       To show prejudice in the plea context, the defendant must demonstrate that but for trial
       counsel’s error, there is a reasonable probability that he would not have pled guilty and would
       have insisted on going to trial. Hill, 474 U.S. at 62; see generally Strickland, 466 U.S. at 694.
       As the Supreme Court stated in Padilla, the defendant “must convince the court that a decision
       to reject the plea bargain would have been rational under the circumstances.” Padilla, 559 U.S.
       at 372.
¶ 34       Defendant contends that he was unaware of the risk of deportation when he accepted the
       State’s plea offer and that had he known of the risk it would have been reasonable for him to
       plead not guilty. In support of his claim that it would have been reasonable to plead not guilty,
       defendant alleges that (1) his conviction at trial was not certain because evidence at the guilty
       plea hearing indicated that he had a plausible defense and (2) he has family living in the United
       States.
¶ 35       These claims are sufficient to establish prejudice. First, a trial would provide defendant the
       opportunity to contest the State’s evidence. See United States v. Akinsade, 686 F.3d 248 (4th
       Cir. 2012) (prejudice found where, but for counsel’s error regarding deportation, defendant
       could have presented evidence at trial to remove crime from class of mandatory deportation).
       Moreover, defendant’s family ties and bonds to the United States provide a rational basis to
       reject a plea deal. See Padilla, 559 U.S. at 368 (“[p]reserving the client’s right to remain in the
       United States may be more important to the client than any potential jail sentence” (internal
       quotation marks omitted)); State v. Sandoval, 249 P.3d 1015 (Wash. 2011) (en banc) (finding
       prejudice to lawful resident who was not informed of deportation consequences based on
       strong ties to the United States). As a result, defendant might have been willing to risk a
       lengthier prison sentence in exchange for even a slight chance of prevailing at trial and thereby

                                                    -7-
       avoiding deportation. Counsel’s deficient performance deprived defendant of a chance to
       avoid deportation if he had prevailed at trial. Thus, defendant was prejudiced by his attorney’s
       failure to advise him of the risk of deportation.
¶ 36       To support an ineffective assistance of counsel claim, a defendant is not required to prove
       deportation to establish prejudice. As noted above, the defendant is merely required to show
       that he would not have pleaded guilty had he known about the potential immigration
       consequences and that it would have been rational for him to reject the plea deal and go to trial.
       Padilla, 559 U.S. at 372. In other words, the defendant need only show a reasonable
       probability that trial counsel’s failure to advise him of the potential immigration consequences
       of a guilty plea induced him to plead guilty. People v. Hughes, 2012 IL 112817, ¶ 63. He does
       not need to demonstrate, in addition, that he was deported2 or that deportation proceedings
       have been initiated. The prejudice occurs at the time the guilty plea is entered as a result of the
       incomplete information provided by counsel, not when the immigration consequence occurs.

¶ 37                         Ineffective Assistance of Postconviction Counsel
¶ 38       Turning to the merits of defendant’s argument on appeal, defendant’s postconviction
       counsel failed to adequately present defendant’s claim for ineffective assistance of counsel.
       When he filed defendant’s first postconviction petition, postconviction counsel failed to
       present any evidence suggesting that the defendant would not have pled guilty had he been
       informed of the immigration consequences of the plea. At the second stage hearing,
       postconviction counsel submitted an affidavit stating that trial counsel failed to inform
       defendant of the immigration consequences of his plea. However, the affidavit did not include
       a statement demonstrating prejudice: that defendant would not have pled guilty had he been
       informed of the immigration consequences. The trial court dismissed the petition on that basis.
¶ 39       Postconviction counsel subsequently filed an amended postconviction petition with an
       affidavit signed by the defendant stating that he would have pled guilty had he been informed
       of the immigration consequences of his plea. The amended affidavit satisfied the prejudice
       prong of an ineffective assistance claim. However, postconviction counsel failed to file a
       motion to withdraw the notice of appeal before filing the amended petition. When a notice of
       appeal has been filed, the trial court loses jurisdiction over the matter appealed. General
       Motors Corp. v. Pappas, 242 Ill. 2d 163, 173 (2011). Thus, the trial court lacked jurisdiction to
       consider the amended petition because notice of appeal of the dismissal of the original
       postconviction petition had been filed.
¶ 40       Here, prejudice was a necessary element of defendant’s ineffective assistance of trial
       counsel claim and postconviction counsel did not submit a timely affidavit to establish that
       prong of the Strickland test. Defendant’s counsel failed to make all amendments necessary to
       ensure that the petition was proper so that it could adequately present defendant’s claims under
       Rule 651(c). See Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013). Thus, counsel provided unreasonable
       assistance. We reverse the order dismissing defendant’s petition and remand for the
       appointment of new counsel to amend the petition as necessary and provide the proper verified
       affidavit. See Shortridge, 2012 IL App (4th) 100663, ¶ 16; People v. Nitz, 2011 IL App (2d)
100031, ¶ 19.

           2
           In response to a request for deportation status, appellate counsel informed this court that defendant
       was deported in December of 2010.

                                                       -8-
¶ 41                                         CONCLUSION
¶ 42       The order of the circuit court of Will County denying defendant’s motion to withdraw his
       guilty plea is affirmed. Defendant’s appeal from the judgment of the circuit court denying his
       postconviction petition is reversed and remanded for further proceedings.

¶ 43      No. 3-09-0464, Affirmed.
¶ 44      No. 3-10-0802, Reversed and remanded.

¶ 45       JUSTICE McDADE, specially concurring.
¶ 46       I concur outright with that portion of Justice Lytton’s opinion that affirms the denial of
       defendant’s motion to withdraw his plea (No. 3-09-0464). I specially concur with the
       remaining portion of Justice Lytton’s opinion that reverses the dismissal of defendant’s
       amended post-conviction petition (No. 3-10-0802).
¶ 47       I also write separately to address Justice Holdridge’s position that the “trial court’s failure
       to admonish the defendant regarding the immigration consequences of his guilty plea rendered
       the defendant’s plea involuntary.” Infra ¶ 62.

¶ 48                                      Justice Lytton’s Opinion
¶ 49        Justice Lytton expressly holds defendant was prejudiced by his plea counsel’s failure to
       advise him of the risk of deportation. Supra ¶ 35. The basis for the majority’s prejudice finding
       is that defendant: (1) would not have pled guilty if informed of the immigration consequences,
       (2) had a plausible defense (whether defendant was actually in possession of the stolen
       firearms), and (3) had family living in the United States. Supra ¶ 34. Because these three
       combined facts make a substantial showing of a constitutional violation, which is the standard
       applied at second stage postconviction proceedings (People v. Coleman, 183 Ill. 2d 366, 382
       (1998)), Justice Lytton concludes that postconviction counsel was unreasonable in failing to
       adequately present them. Supra ¶¶ 38-40. I agree.
¶ 50        I write separately to address what I believe to be a fourth, unasserted, prejudicial fact–that
       being defendant was facing mandatory deportation. See 8 U.S.C. § 1229a(3) (2006). As
       explained by the United States Supreme Court in Padilla v. Kentucky, 559 U.S. 356 (2010):
                “In 1996, Congress also eliminated the Attorney General’s authority to grant
                discretionary relief from deportation, [citation], an authority that had been exercised to
                prevent the deportation of over 10,000 noncitizens during the 5-year period to 1996,
                [citation]. Under contemporary law, if a noncitizen has committed a removable offense
                after the 1996 effective date of these amendments, his removal is practically inevitable
                but for the possible exercise of limited remnants of equitable discretion vested in the
                Attorney General to cancel removal for noncitizens convicted of particular classes of
                offenses.” Id. at 363-64.
¶ 51        Because defendant in the instant case informed the trial court, without contradiction, that
       he was a legal permanent resident and because he was convicted of an aggravated felony, his
       deportation could not be canceled by the United States Attorney General (8 U.S.C. § 1229a(3)
       (2012)), meaning his deportation was mandatory.


                                                    -9-
¶ 52       The mandatory nature of deportation raises the stakes for a defendant when deciding
       whether to accept or reject the State’s plea offer. Stated another way, we are no longer merely
       talking about potential immigration consequences. Instead, we are talking about guaranteed
       immigration consequences. Under such circumstances, the right to remain in the United States
       may be more important to the defendant than any potential jail sentence. As explained by the
       Third Circuit Court of Appeals:
               “For the alien defendant most concerned with remaining in the United States,
               especially a legal permanent resident, it is not at all unreasonable to go to trial and risk
               a ten-year sentence and guaranteed removal, but with the chance of acquittal and the
               right to remain in the United States, instead of pleading guilty to an offense that ***
               carries presumptively mandatory removal consequences. Just as the threat of [removal]
               may provide the defendant with a powerful incentive to plead guilty to an offense that
               does not mandate that penalty in exchange for a dismissal of a charge that does,
               [citation], the threat of removal provides an equally powerful incentive to go to trial if a
               plea would result in removal anyway.” (Internal quotation marks omitted.) United
               States v. Orocio, 645 F.3d 630, 645 (3d Cir. 2011), abrogated on other grounds by
               Chaidez v. United States, 568 U.S. ___, ___, 133 S. Ct. 1103, 1107 (2013).
¶ 53       The above authority illustrates the inherent prejudice that arises for a defendant attempting
       to decide whether or not to accept a plea offer when plea counsel fails to inform him of
       mandatory/guaranteed immigration consequences. Stated another way, when plea counsel fails
       to inform his client of mandatory/guaranteed immigration consequences, I would find that
       prejudice is presumed. Under such a policy, the defendant would not have to make an actual
       showing of prejudice. Again, I believe the mandatory/guaranteed nature of the immigration
       consequences changes the playing field. While I acknowledge that here on appeal (No.
       3-10-0802) defendant has not addressed this precise failure of postconviction counsel, I find it
       extremely relevant in light of the above authority. Thus, I believe postconviction counsel was
       also unreasonable in failing to adequately present the fact that defendant was facing mandatory
       deportation.

¶ 54               Justice Holdridge’s Special Concurrence in Part and Dissent in Part
¶ 55       Justice Holdridge writes separately that reversal of the trial court’s order denying
       defendant’s motion to withdraw his guilty plea is warranted because the trial court failed to
       admonish defendant. Infra ¶ 62. While he acknowledges the “collateral consequences” holding
       espoused in Delvillar, he finds “[t]hat premise was squarely rejected by the United States
       Supreme Court in Padilla.” Infra ¶ 65. While I personally find this reasoning convincing, I
       would note that this specific argument has been dismissed by our supreme court in People v.
       Carrera, 239 Ill. 2d 241, 256 (2010).
¶ 56       The defendant in Carrera argued that “Padilla rejected the characterization of deportation
       as a collateral consequence of a guilty plea.” Carrera, 239 Ill. 2d at 255. In dismissing this
       argument the Carrera court stated:
                   “Padilla declined to classify deportation as either a direct or a collateral
               consequence. As this court has explained, collateral consequences are ‘ “not related to
               the length or nature of the sentence imposed on the basis of the plea,” ’ while direct
               consequences are ‘limited to the penal consequences of that plea, i.e., the consequences
               that relate to the sentence imposed on the basis of [that] plea.’ (Emphasis in original.)

                                                    - 10 -
                [Citation.] Even in light of Padilla, we cannot say that deportation is a consequence
                that relates to the sentences imposed on the basis of that plea.” Carrera, 239 Ill. 2d at
                256.
¶ 57       Justice Holdridge correctly points out that Carrera did not involve the precise factual
       scenario found in Delvillar. Infra ¶ 72. Delvillar examined the impact of a trial court’s failure
       to admonish a defendant of potential immigration consequences. Infra ¶ 72. Carrera addressed
       whether a defendant facing deportation proceedings was “imprisoned in the penitentiary” for
       purposes of the Post-Conviction Hearing Act (the Act) (725 ILCS 5/122-1 et seq. (West
       2006)). While I acknowledge this factual distinction, I believe it is one without consequence.
¶ 58       The outcome in both Carrera and Delvillar depended entirely on the same substantive
       legal analysis–whether deportation is a collateral or a direct consequence of a defendant’s
       conviction. Stated another way, the supreme court employed the same legal analysis (collateral
       v. direct) when determining whether the defendants in Carrera and Delvillar were entitled to
       relief. The factual scenarios in both cases were just the backdrop for the identical legal
       analysis.
¶ 59       The Delvillar court expressly held:
                    “Immigration consequences are collateral consequences. [Citations.] As such, the
                failure to admonish a defendant of potential immigration consequences does not affect
                the voluntariness of the plea.” Delvillar, 235 Ill. 2d at 521.
       Thus, until the supreme court changes course and finds that immigration consequences are
       direct consequences, we are foreclosed from finding a plea involuntary on the basis of a trial
       court’s faulty immigration admonishments. While Justice Holdridge is correct that the
       question of whether Padilla required this change was raised in a different factual context in
       Carrera, he ignores the fact that the supreme court reaffirmed its consistent holding that
       immigration consequences are collateral. Carrera, 239 Ill. 2d at 256. In doing so, it essentially
       reaffirmed the holding in Delvillar in light of the fact that the holding in Delvillar was based
       upon the same legal question found in Carrera–whether deportation is a collateral or a direct
       consequence. Again, the factual backdrop of both cases is irrelevant. The import and analysis
       of both cases–which is identical–is what is relevant. The fact remains, Padilla does not change
       that in Illinois immigration consequences are collateral in nature. Carrera, 239 Ill. 2d at 256.
       Consequently, the failure to admonish a defendant of potential immigration consequences does
       not affect the voluntariness of the plea. Delvillar, 235 Ill. 2d at 521.
¶ 60       Again, I find Justice Holdridge’s reasoning with regard to Padilla/Delvillar convincing.
       My sole basis for rejecting it is the holding in Carrera. I offer no opinion on the remaining
       portion of his special concurrence.

¶ 61       JUSTICE HOLDRIDGE, specially concurring in part and dissenting in part.
¶ 62       In my view, the trial court’s failure to admonish the defendant regarding the immigration
       consequences of his guilty plea rendered the defendant’s plea involuntary, thereby violating
       the defendant’s constitutional rights. I would reverse the trial court’s order denying the
       defendant’s motion to withdraw his guilty plea, and the defendant’s conviction, on that basis.
       However, I agree that the defendant proved that his postconviction counsel provided
       inadequate representation by failing to present necessary evidence in support of the
       defendant’s claim for ineffective assistance of trial counsel. Accordingly, since the majority


                                                   - 11 -
       has voted to affirm the trial court’s denial of the defendant’s motion to withdraw his guilty
       plea, I agree that we should remand the case for further second-stage postconviction
       proceedings to address the defendant’s claim for ineffective assistance of postconviction
       counsel. I will address each of these issues in turn.

¶ 63                   The Trial Court’s Failure to Properly Admonish the Defendant
¶ 64       In his initial motion to withdraw his guilty plea, the defendant argued that his guilty plea
       was involuntary because the trial court failed to admonish him of the potential immigration
       consequences he faced if he pled guilty, as required by section 113-8 of the Code (725 ILCS
       5/113-8 (West 2008)). Citing our supreme court’s ruling in People v. Delvillar, 235 Ill. 2d 507,
       521-22 (2009), the majority concludes that a trial court’s failure to admonish a defendant of the
       potential immigration consequences of his plea “does not by itself call into question the
       constitutional voluntariness of the guilty plea.” Supra ¶ 22. Our supreme court based this
       ruling on the following two premises: (1) immigration consequences are “collateral
       consequences” (Delvillar, 235 Ill. 2d at 521; People v. Williams, 188 Ill. 2d 365, 372 (1999));
       and (2) “ ‘the defendant’s knowledge of the collateral consequences of a guilty plea is not a
       prerequisite to the entry of a knowing and intelligent guilty plea’ ” (Delvillar, 235 Ill. 2d at 521
       (quoting Williams, 188 Ill. 2d at 371)). In my view, the first premise does not survive the
       United States Supreme Court’s decision in Padilla v. Kentucky, 559 U.S. 356 (2010). In
       Padilla, the United States Supreme Court held that deportation was a “particularly severe
       penalty” that has become “intimately related to the criminal process” because federal
       immigration law has “enmeshed” criminal convictions and the penalty of deportation and
       “made removal nearly an automatic result for a broad class of noncitizen offenders.” Padilla,
559 U.S. at 365-66. Because of its close connection to the criminal process, the United States
       Supreme Court ruled that deportation as a consequence of criminal conviction is “uniquely
       difficult to classify as either a direct or a collateral consequence.” Id.
¶ 65       The Illinois Supreme Court’s conclusion that a trial court’s failure to admonish a defendant
       of the potential immigration consequences of his guilty plea does not call into question the
       constitutional voluntariness of the plea is based entirely on the premise that immigration
       consequences are “collateral” as a matter of law. Delvillar, 235 Ill. 2d at 521. That premise was
       squarely rejected by the United States Supreme Court in Padilla (at least with respect to
       deportation). In this case, the defendant faced deportation as a result of his guilty plea and
       subsequent conviction.3 Because of the unique nature of deportation and its close connection
       to the criminal process, the trial court was required to admonish the defendant that he faced
       deportation as a result of his guilty plea and subsequent conviction in order to ensure that the
       defendant’s plea was knowing and voluntary.4



           3
              See 8 U.S.C. § 1227(a)(2)(C) (2006) (“[a]ny alien who *** is convicted *** of [possession of a
       firearm] *** in violation of any law is deportable”).
            4
              Our supreme court decided Delvillar before the United States Supreme Court decided Padilla. The
       United States Supreme Court has the final word on the meaning of the federal constitution’s
       requirements. In my view, Delvillar conflicts with Padilla, and Padilla controls. If our supreme court
       ultimately disagrees with my interpretation of Padilla and reaffirms Delvillar’s holding
       notwithstanding Padilla, then we would be bound by that holding until the United States Supreme

                                                    - 12 -
¶ 66       I recognize that the First District of our Appellate Court and courts in other jurisdictions
       have rejected this conclusion. See, e.g., People v. Giuterrez, 2011 IL App (1st) 093499, ¶ 58
       (applying Delvillar notwithstanding Padilla and stating that “[w]e do not read Padilla as
       rejecting the distinction between direct and collateral consequences in determining whether a
       defendant’s guilty plea was knowingly and voluntarily entered”); State v. Ortiz, 44 A.3d 425,
       431 (N.H. 2012) (ruling that “Padilla does not speak to the due process obligations of a trial
       court accepting a guilty plea,” and upholding the traditional view that immigration
       consequences are collateral for that purpose); see also Smith v. State, 697 S.E.2d 177, 183-85
       (Ga. 2010); Steele v. State, 291 P.3d 466, 470 (Idaho Ct. App. 2012); United States v. Youngs,
       687 F.3d 56, 61-63 (2d Cir. 2012); United States v. Nicholson, 676 F.3d 376, 381 n.3 (4th Cir.
       2012); United States v. Delgado-Ramos, 635 F.3d 1237, 1240 (9th Cir. 2011). These courts
       correctly note that Padilla’s holding addressed counsel’s obligations to provide effective
       assistance under the sixth amendment, not a trial court’s due process obligations to ensure the
       voluntariness of a guilty plea under the fifth amendment. See also People v. Fredericks, 2014
IL App (1st) 122122, ¶¶ 41-42. However, in reaching its holding, the Padilla Court addressed
       the nature of deportation per se and its relation to a criminal conviction. The Court concluded,
       as a matter of law, that deportation could not be characterized as a “collateral consequence” of
       a criminal conviction. Logic dictates that this conclusion must be true for all purposes. See
       generally People v. Peque, 3 N.E.3d 617, 633 (N.Y. 2013) (ruling that “the Padilla Court’s
       factual observation about the nature of deportation rings true in both the due process and
       effective assistance contexts”). Unlike the courts cited above, I find it incongruous and
       inappropriate to characterize deportation as “collateral” for fifth amendment purposes but not
       for sixth amendment purposes. Accordingly, I would hold that the trial court’s failure to warn
       the defendant that he faced a risk of deportation before accepting the defendant’s guilty plea
       rendered the plea involuntary and violated the fifth amendment.
¶ 67       New York’s highest court recently reached a similar conclusion. See Peque, 3 N.E.3d at
       633-35. Applying Padilla, a majority of the New York Court of Appeals held that “a
       noncitizen defendant convicted of a removable crime can hardly make a voluntary and
       intelligent choice among the alternative courses of action open to the defendant [citation]
       unless the court informs the defendant that the defendant may be deported if he or she pleads
       guilty.” (Internal quotation marks omitted.) Id. at 634. Although a majority of the Justices
       characterized deportation as a “collateral” consequence of a criminal conviction, the court held
       that “fundamental fairness still requires a trial court to make a noncitizen defendant aware of
       the risk of deportation because deportation frequently results from a noncitizen’s guilty plea
       and constitutes a uniquely devastating deprivation of liberty.” Id. In sum, following Padilla,
       the court found that “deportation constitutes such a substantial and unique consequence of a
       plea that it must be mentioned by the trial court to a defendant as a matter of fundamental
       fairness.” Id. at 635. I agree. I find Peque to be better reasoned and more persuasive than the
       decisions of other courts which have reached a contrary conclusion. I would reach the same
       conclusion here.
¶ 68       Justice McDade maintains that this interpretation an application of Padilla was foreclosed
       by our supreme court in People v. Carrera, 239 Ill. 2d 241, 255-56 (2010). I disagree. In


       Court rules otherwise. People v. Fountain, 2012 IL App (3d) 090558, ¶ 23 n.5. Until that happens,
       however, we are free to apply Padilla as we understand it. See id.

                                                  - 13 -
       Carrera, the defendant pled guilty to a drug offense and was sentenced to probation. After he
       had completed his probation on the drug offense (and after the United States Immigration and
       Naturalization Service (INS) had instituted deportation proceedings against him based on his
       guilty plea), the defendant filed a postconviction petition under the Post-Conviction Hearing
       Act (the Act) (725 ILCS 5/122-1 et seq. (West 2006)) seeking to challenge his guilty plea.
       Section 122-1(a) of that Act provides that a person may institute postconviction proceedings
       under the Act if he or she is “imprisoned in the penitentiary.” 725 ILCS 5/122-1(a) (West
       2006). Prior decisions of our supreme court had established that a petitioner is “imprisoned”
       for purposes of section 122-1(a) when his “liberty [is], in some way or another, *** curtailed to
       a degree by the state.” Carrera, 239 Ill. 2d at 246 (citing People v. Pack, 224 Ill. 2d 144, 152
       (2007)). The question presented in Carrera was whether the fact that the defendant faced
       deportation proceedings rendered him “imprisoned” under the Act (thereby conferring
       standing to file a postconviction petition under the Act) notwithstanding the fact that he had
       already served the sentence on the conviction he sought to challenge.
¶ 69       The Carrera defendant argued, among other things, that because Padilla had “rejected the
       characterization of deportation as a collateral consequence of a guilty plea,” the court must find
       that “deportation *** constitute[s] imprisonment under the Act.” Carrera, 239 Ill. 2d at 255.
       Our supreme court disagreed, ruling that Padilla’s holding “does not render [a] defendant in
       custody for purposes of [the] Act, if the defendant has already served the sentence on the
       conviction that he seeks to challenge.” Id. at 255-56. In support of this conclusion, our supreme
       court noted that: (1) a state trial court that imposes a criminal sentence has no control over the
       subsequent action of the INS, which is a federal governmental agency and an independent
       sovereign (id. at 256); (2) when a defendant convicted of a crime in Illinois is subsequently
       detained and deported by the INS, the resulting curtailment of his liberty is effected by the
       federal government, not by the State of Illinois (id. at 256-57); and (3) “[t]he fact that the
       deportation proceedings may have been instituted solely based upon the defendant’s state
       conviction could not transform the deprivation of liberty effected by the federal government
       into a deprivation of liberty by the State of Illinois” (id. at 257). Accordingly, our supreme
       court held:
               “Because the state has nothing to do with defendant’s deportation, and has no control
               over the actions of the INS, we cannot say that defendant’s possible deportation renders
               defendant a person ‘imprisoned in the penitentiary’ as required in order to proceed with
               his postconviction petition under the Act. Defendant’s custody in the INS is not
               pursuant to a judgment of a state court. The current constraints on defendant’s liberty
               are imposed by the INS. The constraints of defendant’s liberty due to his criminal
               conviction expired with defendant’s successful completion of his probation, so that
               defendant is no longer eligible to seek relief under the Act. ***
                   Consequently, given the fact that defendant had fully served his sentence in the
               conviction that he now seeks to challenge, we find that defendant was not ‘imprisoned
               in the penitentiary’ as required in order to institute a proceeding for postconviction
               relief under section 122-1 of the Act. That the United States Supreme Court in Padilla
               declined to classify deportation as either collateral or direct for purposes of the sixth
               amendment does not change that result.” Id. at 257-58.
¶ 70       Contrary to the Justice McDade’s conclusion, Carrera’s holding does not preclude us from
       holding that a trial court has a due process obligation to inform a criminal defendant of the

                                                   - 14 -
       potential immigration consequences of his guilty plea. Carrera did not address the scope of a
       trial court’s obligations to admonish a criminal defendant prior to accepting the defendant’s
       guilty plea. Rather, it addressed a narrow and specific question not presented here, i.e., whether
       a defendant facing deportation proceedings was “imprisoned in the penitentiary” for purposes
       of the Act even though he had served the entire sentence on the conviction he sought to
       challenge.
¶ 71        Moreover, contrary to the Justice McDade’s suggestion, Carrera does not establish that
       deportation proceedings should be considered “collateral consequences” of a criminal
       conviction even after Padilla. Supra ¶¶ 55-60. In Carrera, our supreme court merely rejected
       the defendant’s argument that Padilla required it to hold that deportation “constitute[d]
       imprisonment” under the Act. See Carrera, 239 Ill. 2d at 255. In rejecting that argument, our
       supreme court stated that “[e]ven in light of Padilla, we cannot say that deportation is a
       consequence that relates to the sentences imposed on the basis of [the] plea.” Id. at 256.
       However, the supreme court made that statement in the context of interpreting a specific
       statutory term in the Act (i.e., the term “imprisoned in the penitentiary”). Even in that limited
       context, the supreme court merely suggested that Padilla did not require courts to characterize
       deportation as a direct consequence of a criminal conviction. It did not suggest that, after
       Padilla, courts should continue to characterize criminal convictions as collateral
       consequences. To the contrary, Carrera acknowledged that, given the unique nature of
       deportation and its close connection to the criminal conviction, the Padilla Court had declined
       to classify deportation as a collateral consequence. Id. at 254-55, 258.
¶ 72        Justice McDade maintains that the differences in the “factual scenario[s]” presented in
       Delvillar and Carrera are “without consequence” because “[t]he outcome in both [cases]
       depended entirely on the same substantive legal analysis–whether deportation is a collateral or
       a direct consequence of a defendant’s conviction.” Supra ¶¶ 57-58. Justice McDade also
       contends that I have “ignore[d] the fact that [in Carrera our] supreme court reaffirmed its
       consistent holding that immigration consequences are collateral.” Supra ¶ 59. I disagree. As an
       initial matter, Justice McDade erroneously characterizes the distinction between Delvillar and
       Carrera as being merely factual. As noted above, Carrera addressed an entirely different legal
       issue than the issue presented in Delvillar. Moreover, contrary to Justice McDade’s
       suggestion, the Carrera court’s resolution of the legal issue before it did not depend in any way
       on the conclusion that deportation was a “collateral” consequence. The issue in Carrera was
       whether deportation constituted “imprisonment” under the Act. Although the supreme court
       answered that question in the negative, it did not hold that deportation must therefore be
       characterized merely as a collateral consequence of a guilty plea and criminal conviction, as it
       had held prior to Padilla (see Delvillar, 235 Ill. 2d at 521). To the contrary, the supreme court
       explicitly acknowledged in Carrera that Padilla had declined to characterize deportation as
       either a direct or a collateral consequence of a plea and conviction. Carrera, 239 Ill. 2d at
       254-55, 258. Carrera merely holds that deportation is not a “direct consequence” of a criminal
       conviction because it does not “relate[ ] to the sentences imposed on the basis of [the] plea.”
       (Internal quotation marks omitted.) Id. at 256. That holding is perfectly consistent with
       Padilla’s holding that deportation cannot be characterized either as a direct or as a collateral
       consequence. In sum, Carrera’s holding that Padilla does not require deportation to be
       equated with imprisonment does not entail the conclusion that deportation is merely a



                                                   - 15 -
       “collateral consequence” of a criminal conviction. And, as I noted above, treating deportation
       as merely a collateral consequence of a conviction would be contrary to Padilla.
¶ 73       In any event, regardless of whether deportation is referred to as a “direct” or “collateral”
       consequence, Padilla makes clear that deportation is a “particularly severe ‘penalty’ ” that has
       become “intimately related to the criminal process” because federal immigration law has
       “enmeshed” criminal convictions and the penalty of deportation and “made removal nearly an
       automatic result for a broad class of noncitizen offenders.” Padilla, 559 U.S. at 365-66; see
       also Peque, 3 N.E.3d at 634 (noting that deportation “frequently results from a noncitizen’s
       guilty plea and constitutes a uniquely devastating deprivation of liberty”). Thus, following the
       reasoning of Padilla and the holding of New York’s highest court in Peque, I would hold that
       deportation “constitutes such a substantial and unique consequence of a plea that it must be
       mentioned by the trial court to a defendant as a matter of fundamental fairness.” Peque, 3
N.E.3d at 635. For the reasons set forth above, Carrera is inapposite and does not foreclose
       such a holding.

¶ 74                    Ineffective Assistance of Trial and Postconviction Counsel
¶ 75       I agree with the majority that the defendant’s postconviction counsel rendered ineffective
       assistance by failing to properly present the defendant’s claim for ineffective assistance of trial
       counsel. Accordingly, I agree that we should remand for further second-stage postconviction
       proceedings on that issue. 5 I write separately to clarify the legal standards governing the
       defendant’s underlying claim for ineffective assistance of trial counsel.
¶ 76       In his postconviction petition, the defendant argued that his trial counsel rendered
       ineffective assistance by failing to advise him of the potential immigration consequences of his
       plea. As the majority correctly notes, Padilla governs this claim. In Padilla, the United States
       Supreme Court held that, where deportation is a clear consequence of pleading guilty (as here),
       counsel’s failure to advise a defendant of the potential immigration consequences of a guilty
       plea constitutes deficient performance under prevailing professional norms. Padilla, 559 U.S.
       at 366. In other words, Padilla holds that such a failure by counsel violates the first prong of
       the Strickland test as a matter of law. Id. Thus, the defendant can prevail on his claim for
       ineffective assistance of counsel if he can also satisfy the second prong of Strickland by
       demonstrating prejudice. Id.6


           5
              Such a remand would be unnecessary if the trial court had agreed to reverse the trial court’s denial
       of the defendant's motion to withdraw his plea based upon the trial court’s inadequate admonishments.
       Because the trial court has not done so, I will address the defendant’s arguments regarding the
       ineffective assistance of his postconviction counsel.
            6
              Justice McDade would find that, when plea counsel fails to inform his client of mandatory
       immigration consequences, “prejudice is presumed” and the defendant should not have to “make an
       actual showing of prejudice.” Supra ¶ 53. However, in Padilla, the United States Supreme Court
       remanded the matter to the lower court for a determination of prejudice even though it found that the
       defendant's deportation was “presumptively mandatory.” Padilla, 559 U.S. at 369. The Padilla Court
       held that the defendant had “sufficiently alleged constitutional deficiency to satisfy the first prong of
       Strickland” by alleging that his counsel had failed to inform him of the presumptively mandatory
       deportation that would be triggered by his guilty plea. Id. Nevertheless, the Court ruled that “[w]hether
       [the defendant] is entitled to relief on his claim will depend on whether he can satisfy Strickland’s

                                                       - 16 -
¶ 77       To show prejudice in the plea context, a defendant “must show that there is a reasonable
       probability that, but for counsel’s errors, [the defendant] would not have pleaded guilty and
       would have insisted on going to trial.” (Internal quotation marks omitted.) People v. Hughes,
       2012 IL 112817, ¶ 63. As the United States Supreme Court put it in Padilla, the defendant
       “must convince the court that a decision to reject the plea bargain would have been rational
       under the circumstances.” Padilla, 559 U.S. at 372. In his supplemental brief on appeal, the
       defendant states that, in order to make this showing, he “must assert either a claim of actual
       innocence or articulate a plausible defense that could have been raised at trial.” Hughes, 2012
IL 112817, ¶ 64; see also People v. Hall, 217 Ill. 2d 324, 335-36 (2005). I disagree.7
¶ 78       In my view, a defendant facing potential deportation may show that his decision to reject a
       plea offer and go to trial would have been rational (which is all that Padilla requires) without
       showing that he would likely have succeeded at trial. As the United States Supreme Court
       recognized in Padilla, “[p]reserving the client’s right to remain in the United States may be
       more important to the client than any potential jail sentence.” (Internal quotation marks
       omitted.) Padilla, 559 U.S. at 368. Accordingly, a defendant who fears deportation more than
       he fears a longer prison sentence might rationally choose to go to trial even if his defense does
       not appear very likely to succeed. See, e.g., United States v. Orocio, 645 F.3d 630, 645 (3d Cir.
       2011) (“For the alien defendant most concerned with remaining in the United States, especially
       a legal permanent resident, it is not at all unreasonable to go to trial and risk a ten-year sentence
       and guaranteed removal, but with the chance of acquittal and the right to remain in the United
       States, instead of pleading guilty to an offense that, while not an aggravated felony, carries
       ‘presumptively mandatory’ removal consequences.”). Such a defendant might be willing to
       risk a lengthier prison sentence in exchange for even a slight chance of prevailing at trial and
       thereby avoiding deportation. Such a defendant would be prejudiced by his attorney’s failure
       to advise him of the risk of deportation because: (1) he would not have pled guilty if he had
       known about the deportation risk; and (2) his counsel’s deficient performance deprived him of
       a chance to avoid deportation by prevailing at trial, even if that chance was slim. 8 In other
       words, depending on the value that the defendant attaches to remaining in the United States, a
       decision to reject a plea bargain and risk a lengthier sentence by going to trial might be rational
       even if the defendant appears unlikely to prevail at trial. See, e.g., Orocio, 645 F.3d at 643
       (ruling that, under Padilla, a “rational” decision not to plead guilty “does not focus solely on
       whether a defendant would have been found guilty at trial”). Under such circumstances, it
       would be inappropriate and overly burdensome to require the defendant to assert either a claim
       of actual innocence or a plausible defense that could have been raised at trial.
¶ 79       In asserting that he was required either to raise a claim of actual innocence or to articulate a
       plausible defense in order to show prejudice, the defendant cites language to that effect in
       Hughes and Hall, two Illinois Supreme Court decisions. In imposing this requirement, the


       second prong, prejudice.” Id. Thus, in my view, the presumption of prejudice advocated by the Justice
       McDade is inconsistent with Padilla.
            7
              This court is not bound by the defendant’s erroneous statement of the law. People v. Horrell, 235
Ill. 2d 235, 241 (2009) (a reviewing court is not bound by a party’s concession); see also People v.
       Martino, 2012 IL App (2d) 101244, ¶ 24.
            8
              The defendant might also be deprived of the chance to spend additional time in the United States
       (and outside of prison) while awaiting trial.

                                                     - 17 -
       Illinois Supreme Court cited the United States Supreme Court’s decision in Hill v. Lockhart,
       474 U.S. 52, 59 (1985). See Hall, 217 Ill. 2d at 335-36. However, Hill merely ruled that, in
       order to establish Strickland prejudice in the plea context, a defendant must show that
       counsel’s constitutionally ineffective performance “affected the outcome of the plea process,”
       i.e., that there is “a reasonable probability that, but for counsel’s errors, [the defendant] would
       not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59. The
       Hill Court went on to note that, when trial counsel errs by failing to discover exculpatory
       evidence or by failing to inform the defendant of a possible affirmative defense, the
       determination of whether such errors prejudiced the defendant by inducing him to plead guilty
       will depend in large part on whether the presentation of the evidence or the assertion of the
       defense likely would have changed the outcome of a trial. Id. However, Hill did not hold or
       imply that the same considerations should govern the analysis in a case like this, wherein the
       alleged error was counsel’s failure to advise the defendant of the potential immigration
       consequences of his plea.
¶ 80        Such a holding would make no sense. Unlike the failure to discover exculpatory evidence
       or to inform the defendant about an affirmative defense, the failure to advise a defendant
       regarding immigration consequences has nothing to do with the strength of the defendant’s
       case at trial. A defendant alleging the latter type of error is not claiming that he pled guilty
       because his counsel’s deficient representation caused him to believe that his case was weaker
       than it actually was. Rather, he is claiming that he pled guilty because he was unaware of the
       immigration consequences of such a plea. Thus, such a defendant is not required to show that
       he would have succeeded at trial in order to establish prejudice. As the United States Supreme
       Court recently noted in Padilla, the only question relevant to the prejudice inquiry in such
       cases is whether it would have been rational for the defendant to reject the plea offer and go to
       trial in an effort to avoid potential deportation. Padilla, 559 U.S. at 371-72. I recognize that the
       First District of our Appellate Court has reached the opposite conclusion (see Gutierrez, 2011
       IL App (1st) 093499, ¶ 45), but I find the Gutierrez court’s analysis of this issue contrary to
       Padilla and to the principles discussed above.
¶ 81        Turning to the merits of the defendant’s claim, it is clear that the defendant’s
       postconviction counsel failed to adequately present the defendant’s claim for ineffective
       assistance of trial counsel. When he filed the defendant’s first postconviction petition, the
       defendant’s postconviction counsel failed to present any evidence suggesting that the
       defendant would not have pled guilty had he been informed of the immigration consequences
       of the plea. The trial court dismissed the petition on that basis. Counsel subsequently filed an
       amended postconviction petition with an affidavit signed by the defendant stating that he
       would not have pled guilty had he been informed about the immigration consequences, but the
       trial court struck the amended petition. The affidavit was not notarized and counsel submitted
       the amended petition without filing a motion for leave to submit a successive petition, as
       required by section 122-1(f) of the Illinois Post-Conviction Hearing Act (725 ILCS 5/122-1(f)
       (West 2010)). Counsel also failed to show cause for his failure to properly bring the claim in
       the initial petition and prejudice resulting from that failure (see id.), and he failed to withdraw
       the notice of appeal before filing the successive petition. According to the defendant’s
       appellate counsel, the defendant was deported approximately six weeks later. See id.
¶ 82        In my view, postconviction counsel’s failure to timely submit any evidence of prejudice−a
       required element of the defendant’s claim for ineffective assistance of trial counsel−violated


                                                    - 18 -
the defendant’s right to the reasonable assistance of postconviction counsel. See 725 ILCS
5/122-1 et seq. (West 2010); People v. Suarez, 224 Ill. 2d 37, 42 (2007). Defendant’s
postconviction counsel failed to make amendments to the petition necessary for an adequate
presentation of the defendant’s contentions, as required by Illinois Supreme Court Rule 651(c)
(eff. Feb. 6, 2013). Accordingly, I agree with the majority that we should reverse and remand
for additional second-stage postconviction proceedings due to postconviction counsel’s
inadequate representation. During those proceedings, the defendant should be allowed to
present evidence in support of his claims that: (1) he would not have pleaded guilty had he
known about the immigration consequences of his plea; and (2) it would have been rational
under the circumstances to reject the plea bargain and proceed to trial.




                                          - 19 -